
	
		I
		112th CONGRESS
		1st Session
		H. R. 2520
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2011
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Federal Communications Commission to
		  modify its regulations to allow certain unlicensed use in the 5350–5470 MHz
		  band and the 5850–5925 MHz band.
	
	
		1.Short titleThis Act may be cited as the
			 Spectrum for Innovation Act of
			 2011.
		2.Unlicensed use in
			 the 5 GHz band
			(a)Modification of
			 FCC regulations To allow certain unlicensed use
				(1)In
			 generalSubject to paragraph
			 (2), not later than 1 year after the date of the enactment of this Act, the
			 Federal Communications Commission shall modify part 15 of title 47, Code of
			 Federal Regulations, to allow unlicensed U–NII devices to operate in the
			 5350–5470 MHz band and the 5850–5925 MHz band.
				(2)Required
			 determinationsThe Federal
			 Communications Commission may make the modification described in paragraph (1)
			 only if the Commission determines that—
					(A)licensed users will be protected by
			 technical solutions, including use of existing, modified, or new
			 spectrum-sharing technologies and solutions, such as dynamic frequency
			 selection; and
					(B)the primary mission of Federal spectrum
			 users in the 5350–5470 MHz band and the 5850–5925 MHz band will not be
			 compromised by the introduction of unlicensed devices.
					(b)Study by
			 NTIA
				(1)In
			 generalThe Assistant
			 Secretary of Commerce for Communications and Information, in consultation with
			 the Federal Communications Commission, shall conduct a study evaluating known
			 and proposed spectrum-sharing technologies and the risk to Federal users if
			 unlicensed U–NII devices were allowed to operate in the 5350–5470 MHz band and
			 the 5850–5925 MHz band.
				(2)SubmissionNot
			 later than 8 months after the date of the enactment of this Act, the Assistant
			 Secretary of Commerce for Communications and Information shall submit the study
			 required by paragraph (1) to—
					(A)the Federal
			 Communications Commission; and
					(B)the Committee on Energy and Commerce of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate.
					(c)DefinitionsIn this section:
				(1)5350–5470
			 MHz bandThe
			 term 5350–5470 MHz band means the portion of the electromagnetic
			 spectrum between the frequencies from 5350 megahertz to 5470 megahertz,
			 inclusive.
				(2)5850–5925
			 MHz bandThe
			 term 5850–5925 MHz band means the portion of the electromagnetic
			 spectrum between the frequencies from 5850 megahertz to 5925 megahertz,
			 inclusive.
				(3)U–NII
			 devicesThe term U–NII
			 devices has the meaning given such term in section 15.403(s) of title
			 47, Code of Federal Regulations, except for the frequency bands specified in
			 such section.
				
